Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The above policy applies to the product by process limitation in claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-11, 13-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (2017/0368785).
Per claims 1, 19, Fox et al shows a panel-based sheathing system for sheathing a wall or roof structure at a building site, the sheathing system comprising: at least two adjacent coated panels of the sheathing system, each coated panel (56) comprising a material chosen from wood, plywood (par 73), oriented strand board, or a combination thereof, 
	Fox et al does not show the polymeric coating barrier having water vapor permeability of at least 5 perms, as measured in accordance with ASTM E 96
the polymeric coating barrier being self-sealing around the metal fasteners penetrated through the coated panels to prevent passage of liquid water at the coating/fastener interface in accordance with according to ASTM D7349/D7349M-11, Protocol 1, modified by driving fastener head to within 1/8 inch short of being flush with coating sample, conditioning the test specimen for 24 hours at 23° C, and using 1.5 to 5.0 inches water depth in hydrostatic head testing}; the polymeric coating barrier having blocking resistance, wherein, if the at least two of the boards were stacked on top of each other such that at least one coated outer surface were sandwiched between the two panels, such stacked panels would not become blocked when subjected to a pressure of 60 pounds per square inch, under static load for 24 hours at temperature within the range of 60°F to 72°F.
	it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Fox et al’s polymer to show the polymeric coating barrier having water vapor permeability of at least 5 perms, as measured in accordance with ASTM E 96 the polymeric coating barrier being self-sealing around the metal fasteners penetrated through the coated panels to prevent passage of liquid water at the coating/fastener interface in accordance with according to ASTM D7349/D7349M-11, Protocol 1, modified by driving fastener head to within 1/8 inch short of being flush with 
	Per claim 2, Fox et al further shows the panel system forms a sealed wall or roof of the structure without applying a further air barrier chosen from paper, house wrap, or liquid coating over or against the coated panels.
	Per claim 7, Fox et al further shows the at least one polymer or copolymer is a polyurea that is a reaction product of an isocyanate terminated prepolymer and a multifunctional amine.
	Per claim 9, Fox et al further shows the at least one polymer or copolymer is an ABA acrylic block copolymer (par 40) comprising polymethylmethacrylate, polybutyl acrylate, and polymethyl methacrylate.
	Per claim 10, Fox et al as modified shows all the claimed limitations except for the at least one polymer or copolymer comprises a blend blends of the ABA acrylic 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Fox et al’s modified structures to show the at least one polymer or copolymer comprises a blend blends of the ABA acrylic block copolymer and a hot melt coating that is the reaction product of the difunctional carboxylic acid and a difunctional amine since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one having ordinary skill in the art one thus would have found it obvious to substitute Fox et al’s polymer with any needed polymer in order to satisfy engineering design requirements for the needed insulation for the building.  
	Per claim 11, Fox et al further shows the at least one polymer or copolymer is a coating produced by ultraviolet cure of a mixture of components chosen from acrylated monomers, acrylated oligomers, or mixture thereof (see PBP limitation policy above).
	Per claim 13-14, Fox et al further shows the joint defined between the at least two coated panels is ate seamed using a tape, a liquid-applied coating, or combination thereof, wherein the inner surfaces, transverse edges, or both the inner surfaces and transverse edges, are coated with the polymeric barrier coating.
	Per claim 17, Fox et al as modified shows all the claimed limitations.  The claimed method steps would have been the obvious method steps of making a panel-sheathing system with Fox et al’s modified structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different wall assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/7/2022